Filed with the U.S. Securities and Exchange Commission on November 9, 2015 1933 Act Registration File No.002-84222 1940 Act File No. 811-03758 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 44 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 45 [ X ] (Check appropriate box or boxes.) MATRIX ADVISORS VALUE FUND, INC. (Exact Name of Registrant as Specified in Charter) 747 Third Avenue, 31st Floor, New York, New York 10017 (Address of Principal Executive Offices, including Zip Code) Registrant’s Telephone Number, including Area Code:1-800-366-6223 David A. Katz 747 Third Avenue, 31st Floor New York, New York 10017 (Name and Address of Agent for Service) Copy to: Carol A. Gehl, Esq. Godfrey & Kahn S.C. 780 North Water Street Milwaukee, Wisconsin 53202 It is proposed that this filing will become effective (check appropriate box) [ X ] immediately upon filing pursuant to paragraph (b) [ ] on (date) pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post- effective amendment. EXPLANATORY NOTE This Post-Effective Amendment (“PEA”) No. 44 to the Registration Statement of Matrix Advisors Value Fund, Inc. (the “Company”) on Form N-1A hereby incorporates Parts A, B and C from the Company’s PEA No. 43 on Form N-1A filed on October 28, 2015.This PEA No. 44 is filed for the sole purpose of submitting the XBRL exhibit for the risk/return summary first provided in PEA No. 43 to the Company’s Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this registration statement under Rule485(b) under the Securities Act and has duly caused this Post-Effective Amendment No. 44 to the Registration Statement on Form N-1A to be signed below on its behalf by the undersigned, duly authorized, in the City of New York and the State of New York on the 9th day of November, 2015. MATRIX ADVISORS VALUE FUND, INC. By: /s/David A. Katz David A. Katz President Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment No. 44 to the Registration Statement has been signed below on November 9, 2015 by the following persons in the capacities indicated. Signature Title /s/David A. Katz Director, President and Treasurer David A. Katz T. Michael Tucker* Director T. Michael Tucker Larry D. Kieszek* Director Larry D. Kieszek *Signed by /s/ David A. Katz David A. Katz Attorney in Fact pursuant to Powers of Attorney duly executed by the above-named Directors and filed with the Registrant’s Post-Effective Amendment No. 39 to the Registrant’s Statement on Form N-1A with the SEC on October 31, 2013. C-1 INDEX TO EXHIBITS Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE C-2
